NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

            DARLENE M. BROUGHTON,
                Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2019-1298
                ______________________

   Appeal from the United States Court of Federal Claims
in No. 1:18-cv-00573-MMS, Chief Judge Margaret M.
Sweeney.
                ______________________

                 Decided: May 9, 2019
                ______________________

   DARLENE M. BROUGHTON, Fountain, CO, pro se.

    DAVID M. KERR, Commercial Litigation Branch, Civil
Division, United States Department of Justice, Washing-
ton, DC, for appellee United States. Also represented by
JOSEPH H. HUNT, ROBERT E. KIRSCHMAN, JR., LISA L.
DONAHUE.
                 ______________________

   Before REYNA, HUGHES, and STOLL, Circuit Judges.
2                              BROUGHTON v. UNITED STATES




PER CURIAM.
     Darlene M. Broughton appeals from a decision of the
Court of Federal Claims dismissing her claims for lack of
jurisdiction. See Broughton v. United States, No. 18-573C,
2018 WL 5307677 (Fed. Cl. Oct. 26, 2018). Because we
agree that the Court of Federal Claims lacks subject-mat-
ter jurisdiction, we affirm.
                              I
    Ms. Broughton was honorably discharged from the
United States Navy and the Naval Reserve in 1997. From
2005 through 2009, she worked for the Department of Vet-
erans Affairs at medical centers in Denver, Colorado, and
Seattle, Washington. She alleges that exposure to hazard-
ous waste odors during her employment caused her to suf-
fer from hypoxia. 1 She ultimately resigned in May 2009
after the VA denied her requests for accommodation.
    Since her resignation, Ms. Broughton has started sev-
eral legal proceedings related to her work environment, in-
cluding before the Office of Workers’ Compensation
Programs, the Merit Systems Protection Board, and the
United States District Court for the District of Colorado.
Most recently, on April 19, 2018, Ms. Broughton filed a
complaint in the Court of Federal Claims for inflation-ad-
justed statutory penalties for violations of the Clean Air
Act or alternatively $3,195,000 for violations of the Clean
Air Act, the Occupational Safety and Health Act, and the
Americans with Disabilities Act. Her complaint also con-
tested the outcomes of her previous legal proceedings and
argued that she was entitled to military pay for an injury
that she sustained while serving in the United States Navy
and the Naval Reserve. The government moved to dismiss
her complaint for lack of subject-matter jurisdiction. The


    1  Hypoxia is a medical condition in which tissue in
the body lacks enough oxygen.
BROUGHTON V. UNITED STATES                                   3



Court of Federal Claims granted the motion. Ms. Brough-
ton now appeals.         We have jurisdiction under
28 U.S.C. § 1295(a)(3).
                                II
     We review jurisdictional determinations de novo.
Bowen v. United States, 292 F.3d 1383, 1385 (Fed. Cir.
2002). The Court of Federal Claims concluded that it
lacked jurisdiction over Ms. Broughton’s claims because
she filed her petition more than six years after the claims
accrued. We agree. The Court of Federal Claims has lim-
ited jurisdiction and may only review a claim brought
“within six years after such claim first accrues.”
28 U.S.C. § 2501; see also John R. Sand & Gravel Co. v.
United States, 552 U.S. 130, 134 (2008). Ms. Broughton
failed to meet this timeframe. Her claims accrued, at the
latest, when she left the VA in May 2009, 2 but she filed her
complaint with the Court of Federal Claims in 2018, nine
years later.
     On appeal, Ms. Broughton argues that she had no con-
trol over the timeliness of her medical proof. Because the
statute of limitations provides no exception for medical
proof that develops after six years have passed, however,
this argument is unavailing. See 28 U.S.C. § 2501. Ms.
Broughton also appears to contend that she complied with
the six-year statute of limitations because she complained
to her supervisors while she still worked at the VA and be-
gan various other legal proceedings after her resignation.
The statute of limitations requires that a plaintiff file a pe-
tition with the Court of Federal Claims within six years of
the date the claim accrues. See id. Because Ms. Broughton
failed to file a petition with the Court of Federal Claims



    2    Her claims related to military pay accrued even
earlier: in 1997, at the latest, when she left the United
States Navy and Naval Reserve.
4                                 BROUGHTON v. UNITED STATES




until 2018, we hold that the court correctly dismissed her
statutory and military pay claims for lack of subject-matter
jurisdiction. See id.
    We also affirm the court’s dismissal of any claims re-
lated to the outcomes of prior legal proceedings. The Court
of Federal Claims lacks jurisdiction to review the chal-
lenged decisions. See 5 U.S.C § 7703(b) (Merit Systems
Protection Board); 20 C.F.R. §§ 10.600, 501.6(d) (workers’
compensation); Shinnecock Indian Nation v. United States,
782 F.3d 1345, l352 (Fed. Cir. 2015) (district court).
                            III
    We have considered Ms. Broughton’s remaining argu-
ments and find them unpersuasive. Because we agree that
the Court of Federal Claims lacks jurisdiction over Ms.
Broughton’s claims, we affirm.
                       AFFIRMED
    No costs.